Monks, J.
Appellee, Collis brought this action against appellant and appellee, James Etchison, *334sheriff of Madison county, to enjoin said sheriff from selling the real estate of appellee, Collis, on an execution issued on a judgment in favor of appellant against said Collis.
Filed March 25, 1896.
A judgment was rendered in the court below, enjoining appellant and Etchison, as such sheriff, from selling said real estate or any part thereof.
It is well settled that all parties against whom judgment is rendered in the court below must, in all vacation appeals, be made appellants in this court, or the appeal will be dismissed for want of jurisdiction. Section 635, R. S. 1881 (section 647, R. S. 1894); Denke-Walter v. Loeper, 142 Ind. 657, and cases cited; Midland R. W. Co. v. St. Clair, 144 Ind. 363.
There can be but one appeal from the same judgment, when the same is not a term time appeal all parties entitled to appeal must be joined as co-appellants. Denke-Walter v. Loeper, supra, and cases cited.
Final judgment was rendered in this case October 9,1893, and the appeal was perfected October 8,1894. The appeal, therefore, is not a term time appeal, and is not governed by the provisions of the act approved March 9, 1895. (Acts 1895, p. 179). James Etchison was a joint judgment defendant with appellant in the court below and should have been made an appellant in this court. This has not been done, and the appeal must therefore be dismissed.
The appeal is dismissed,